The motion for rehearing in this case is but an amplification of the matters urged on the original submission and somewhat fully treated in the original opinion. In view of the earnestness with which the matter is presented, however, and the insistence that the opinion does not fully or accurately state the facts in respect to the matter of the absence of the judge, we make the following additional statement: The bill of exceptions, as tendered, recites that while the trial was in progress the judge left the courtroom and was absent about twenty minutes, and that when such alleged absence was questioned, appellant tendered proof of this fact that the said presiding judge went into an anteroom where he remained for a period of not less than fifteen minutes, and where he carried on a conversation over the telephone; and that the door to this room was closed, as were also the windows, and that in view of the surroundings and location of the rooms it would be an absolute physical impossibility for any person carrying on a conversation over the telephone to have heard or seen anything that was being said and done in the courtroom where appellant was being tried; that when this proffer was made, the bill recites, the court agreed and stated that no proof need be introduced, and that he would agree that what was set forth was true and correct; that later the court said he would agree to all, but that he could see all that was going on, to which appellant excepted, and to substantiate the matters contained in the bill, appellant attaches the affidavit of certain witnesses *Page 523 
named by him, and asks that same be made a part thereof, together with a plat attached to his motion, showing the location of the anteroom with reference to the main courtroom, as well as the location of the telephone in said anteroom. On this bill of exceptions the court makes the following indorsement: "This bill is allowed with the qualification that the map while perhaps in most respects correct appears incomplete and misleading from its being on so large a scale and yet failing to bring out the entire courtroom, and particularly the brick wall between the window at the right of the telephone and the window between it and jury box appear proportionately too thick, because they appear to cut off the view between window at telephone and the front of jury box, while my recollection is that this view is unobstructed. Further, the incident occurred this way: While one of the counsel for defendant was addressing the jury I was notified there was a long distance call for me and I went to telephone without interrupting counsel and closed the door behind me, but took care to keep in touch with what was going on in the courtroom to the extent that I could hear the voice (while, perhaps, I did not distinguish the words) of the counsel speaking and would have noted any interruption of his speech or any unusual occurrence in the course of it. I had my face at the telephone but a moment while speaking through it, and the balance of the time was standing some feet in front of it and waiting for the party to call me, and meanwhile I was listening and looking through the window to note what was going on in the courtroom. While at the telephone I was the same distance from the jury as when in my seat on the bench, and while on the bench during arguments to the jury I am usually engaged in reading or writing and ordinarily am less conscious of what is going on than on this occasion when I had the matter somewhat in mind and was endeavoring to keep in touch with same and think I was so in touch for all substantial purposes." The statement in the opinion that the door was not closed was inaccurate. The substantial statement, however, is true, if we may accept the statement of the presiding judge, that he was in touch with what was going on in the courtroom to the extent that he could hear the voice of counsel, and would have noted any interruption of the speech of counsel or any unusual occurrence in the course of it, and that he was listening, and looking through the window and noted what was going on in the courtroom, and was, as he states, rather more conscious of what was going on on this occasion when he had the matter somewhat in his mind and was endeavoring to keep in touch with same, than he usually was when on the bench engaged in the preparation of his charge. In this connection it may be stated that attached to the motion for rehearing are certain affidavits impeaching the correctness of the judge's statements. These, for obvious reasons, can not be considered. This was a matter happening in the presence of and subject to the control and regulation of the court, and in *Page 524 
respect to which, in the shape that the bill was filed, we must give credence to the statement of the presiding judge. It is unfortunate that such a controversy should arise, and, as explained in the affidavits touching the motion, it is possible that they might have strengthened their case materially but for the fact that the bill was prepared and filed at so late a date in the term as to render this course impossible. It is not, however, lightly to be assumed that a presiding judge in this State would either inaccurately or untruly state the facts in respect to so important a matter. We must, in the nature of things, have some criterion and some ultimate arbiter in respect to matters of this sort, and if we may not and can not accept the authentication deliberately made of a sworn officer of this State charged with the responsibility of the proceedings in the trial of cases, there would be endless confusion. Nor do we believe that it should be required that, in respect to a matter of this sort, the judge should become as any other person, a simple witness and to be sworn as such. In respect to this matter he is acting in an official capacity and under all the solemnities and with reference to all the obligations of an oath of office. We beg to urge trial courts to use the utmost care to always keep in personal touch with trials and to be personally present in the courtroom during the progress thereof.
There is no other matter discussed in the motion that seems to require attention. Believing that as presented, there is no error for which the case could, or should, be reversed, it is ordered that the motion for rehearing be and the same is hereby overruled.
Overruled.